Case 2:19-cv-14238-JEM Document 187 Entered on FLSD Docket 09/13/2021 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    FORT PIERCE DIVISION

                       Case Number: 19-14238-CIV-MARTINEZ/MAYNARD

  KINGDOMWORKS STUDIOS, LLC,

          Plaintiff,

  v.


  KINGDOM STUDIOS, LLC, et al.,

        Defendants.
  ______________________________________/

                   ORDER ADOPTING REPORT AND RECOMMENDATION

          THE MATTER was referred to the Honorable Shaniek M. Maynard United States

  Magistrate Judge, for a Report and Recommendation on Defendant Kingdom Inc.’s Motion for

  Summary Judgment, (ECF No. 95); Defendant/Counterclaimant Kingdom Story Company LLC’s

  Motion for Summary Judgment, (ECF No. 97); and Plaintiff’s Motion for Final Summary

  Judgment Against Defendant Kingdom, Inc., (ECF No. 98), (collectively, the “Motions”).

  Magistrate Judge Maynard filed a Report and Recommendation (“R&R”) recommending that the

  Motions be denied without prejudice and the parties be instructed to refile their motions and

  responsive pleadings in strict accordance with the Order on the Parties Joint Renewed Motion to

  Seal, (ECF No. 178). (See ECF No. 180). Although Defendant Kingdom Story Company’s

  Daubert Motion and Motion in Limine to Exclude Evidence of Damages, (ECF No. 93), was not

  referred to Judge Maynard, she recommended that the motion be denied without prejudice for the

  same reasons. The Court has conducted a careful review of the record and notes that no objections

  have been filed.1


  1
    Instead, Defendants refiled their respective motions for summary judgment and responses before the Court
  issued a ruling on the Motions and the R&R. (See ECF Nos. 182–86).


                                                      1
Case 2:19-cv-14238-JEM Document 187 Entered on FLSD Docket 09/13/2021 Page 2 of 2




          Accordingly, it is,

          ADJUDGED that Magistrate Judge Maynard’s Report and Recommendation, (ECF No.

  180), is AFFIRMED and ADOPTED in its entirety.

          It is further ADJUDGED that:

          1.      Defendant Kingdom Inc.’s Motion for Summary Judgment, (ECF No. 95);

  Defendant/Counterclaimant Kingdom Story Company LLC’s Motion for Summary Judgment,

  (ECF No. 97); Plaintiff’s Motion for Final Summary Judgment Against Defendant Kingdom, Inc.,

  (ECF No. 98); and Defendant Kingdom Story Company’s Daubert Motion and Motion in Limine,

  (ECF No. 93), are DENIED without prejudice.

          2.      The parties shall refile the aforementioned motions and corresponding responses,

  replies, and statements of material facts, in strict accordance with Judge Maynard’s Order on the

  Parties Joint Renewed Motion to Seal, (ECF No. 178).

          3.      The renewed motions shall be filed no later than seven (7) days from the date of

  this Order. Responses to the motions shall be due no later than five (5) days from the date the

  motions are filed. Replies, if any, are due no later than three (3) days from the date the responses

  are filed.2

          DONE AND ORDERED in Chambers at Miami, Florida, this 13th day of September,

  2021.



                                                  _____________________________________
                                                  JOSE E. MARTINEZ
                                                  UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Maynard
  All Counsel of Record

  2
   For any motions or responses that have already been filed at the time this Order is issued, the responses
  or replies shall be due five or three days from the date of this order—whichever is applicable.


                                                      2
